             11/27/2019

November 26, 2019
                                                                             Orrick, Herrington & Sutcliffe LLP
BY ECF AND EMAIL                                                             51 West 52nd Street
                                                                             New York, NY 10019-6142

Hon. Barbara Moses                                                           +1 212 506 5000
United States Magistrate Judge                                               orrick.com

United States District Court
Southern District of New York
Daniel Patrick Moynihan Courthouse                                           Elyse D. Echtman

500 Pearl Street, Room 740                                                   E eechtman@orrick.com
New York, NY 10007                                                           D +1 212 506 3753
                                                                             F +1 212 506 5151




Re:    DISH Network L.L.C., et al. v. Asia TV USA Ltd., et al., Case No. 19-cv-00021

Dear Judge Moses:

        We represent Plaintiffs DISH Network L.L.C. and Sling TV L.L.C. in the above-entitled
action. In accordance with Plaintiffs’ Notice of Intent to Request Redaction dated November 26,
2019 [ECF # 195], we write to request that certain portions of the publicly filed transcript of the
proceedings held on October 28, 2019 be redacted.

        Pursuant to Rule 2.i of the Court’s Individual Practices, enclosed is (1) an unredacted
copy of the full transcript and (2) a copy of each page sought to be redacted, with yellow
highlighting on the information that we request be redacted. The information Plaintiffs seek to
redact is highly confidential, commercially sensitive information relating to the term of
Plaintiffs’ licensing agreement with Defendant Asia TV USA Ltd., which, by Order dated
September 24, 2019 [ECF # 143], the Court permitted Plaintiffs to redact from their brief in
support of their second motion for preliminary injunction [ECF # 145]. The October 28, 2019
hearing related to Defendants’ request for expedited discovery in connection with that motion.

       We spoke to the Court’s Law Clerk earlier today, who advised us to email the proposed
redacted transcript to chambers. We appreciate the Court’s consideration of this request.

                                             Respectfully submitted,

                                             /s/ Elyse D. Echtman

                                             Elyse D. Echtman

                                           I am in receipt of the parties' proposed redactions to the October
Copy (by ECF, without attachments) to:     28, 2019 hearing transcript. The parties' proposed redactions are
All counsel for Defendants                 approved and the parties are directed to provide those redactions
                                           to the court reporter. SO ORDERED.


                                           _____________________________________
                                           Barbara Moses, U.S.M.J.
                                           November 27, 2019
